Mr. Justice Baume delivered the opinion of the court. 4. Negligence, § 49*—proximate cause. The rule that to constitute proximate cause it must appear that the injury complained of was the natural and probable result of the negligence charged does not necessarily mean that the person guilty of a negligent act or omission might have foreseen the precise form of the injury 5. Death, § 67*—when verdict for $8,000 not excessive. A verdict for $8,000 held not excessive for wrongful death of a person thirty years old, leaving a widow and child surviving, it appearing that he was a healthly and industrious worker of good habits and was earning $1.80 to $2.00 a day and had previously earned $18 a week doing plumbing work. 6. Appeal and ebrob, § 1256*—when appellant cannot urge errors in instruction requested by coparty. In an action against two defendants where plaintiff properly recovered a judgment against one, errors in instructions given at the request of the other defendant in a contest to shift liability, held not chargeable to the plaintiff. 7. Appeal and error, § 1214*—effect of errors in rulings between coparties. Ordinarily, where a plaintiff properly recovers a judgment against one of two defendants, he is not concerned in the question whether or not the court erred in its rulings between the two defendants.